DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 21-33) in the reply filed on 12/16/21 is acknowledged.
	Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al (US Pub 2011/0092819 –cited by applicant) in view of Husain et al (US Pub 2009/0304625).
Re claims 21, 32, 33: Takimoto discloses a method of screening a heart of a patient for heart valve disease [0049; see the determination of the severity of valvular disease], comprising:
determining peak blood flow velocity within the heart using a hand-held echo velocity monitoring device held by a user against the patient (Figures 1, 2; see the handheld probe 11 and see S1 wherein the object is scanned against the device as is conventionally done); and
comparing the peak blood flow velocity to a determined threshold value [0029; see the “specific threshold” that is set and inherently compared to the velocities to determine the maximum flow velocity].
Takimoto discloses all features of the instant invention including providing an echocardiogram (see Figures 3 and 4) and determining if the peak blood flow velocity matches or exceeds the determined threshold value [0029; see the inherent comparison to the “specific threshold”, but does not disclose recommending the patient for additional heart valve disease assessment and analysis using equipment other than the hand-held echo velocity monitoring device, such as MRI heart valve imaging of a heart valve orifice or leaflets. However, Husain teaches of providing an echocardiogram and subsequently recommending a cardiac MRI in the event the echocardiogram is not sufficient, wherein the cardiac MRI includes anatomical structures of valve orifices and leaflets [0079; see the MRI recommendation for cardiac MR imaging]. It would have 
Re claim 22: Takimoto discloses that if the peak blood flow velocity is determined to be below the predetermined threshold value, the patient is not provided with additional heart valve disease assessment and analysis using equipment other than the hand-held echo velocity monitoring device [0029; Takimoto provides no additional disease assessment and analysis other than the echo velocity device].
Re claim 23: Takimoto discloses determining peak blood flow velocity within the heart comprises moving the hand-held echo velocity monitoring device across multiple positions on chest and/or abdominal areas of the patient and determining blood flow velocities while the hand-held echo velocity monitoring device is at each of the multiple positions [0030, Figure 10; see the Doppler obtained at different focus positions].
Re claim 24: Takimoto discloses the hand-held echo velocity monitoring device comprises a main body, a transducer, a processor, and a visual display corresponding to the peak blood flow velocity (Figures 1 and 4; see the apparatus body 10, transducer in the probe 11, processor 21-24, and display 14 showing peak velocity).
Re claims 25, 26: Takimoto discloses the visual display comprises indicia or numerical value of whether the peak blood flow velocity matches or exceeds the determined threshold value (Figures 4-6; see the velocity which corresponds to a number/indicia).

Re claims 29-31: Takimoto/Husain disclose all features of the instant invention including the determined specific threshold [see 0029 of Takimoto], but do not disclose that the threshold is 2.5 m/s , 3.0 m/s, 4.0 m/s, or more. However, it would have been obvious to the skilled artisan to perform routine experimentation to select a threshold of at least 4.0 m/s as such would depend upon the patient and the particular heart disease being evaluated. The particular threshold would be predictable and would be obtained with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793